                                                                                                        $86$ 0LKRN
                      Case
 AO 106A (08/18) Application for 1:21-mj-00783-JMC                Document
                                 a Warrant by Telephone or Other Reliable            2 Filed
                                                                          Electronic Means     03/31/21 Page 1 of ____FILED___ENTERED
                                                                                                                  1
                                                                                                                                ____LOGGED_____RECEIVED
                                      UNITED STATES DISTRICT COURT                                                              
                                                                                                                                5:03
                                                                                                                                      pm, Mar 31 2021
                                                                    for the                                                     ATBALTIMORE
                                                                                                                                CLERK,U.S.DISTRICTCOURT
                                                           DistrictDistrict
                                                      __________    of Maryland
                                                                            of __________                                       DISTRICTOFMARYLAND
                                                                                                                                BY______________Deputy
               In the Matter of the Search of                              )
           (Briefly describe the property to be searched                   )
            or identify the person by name and address)                    )          Case No.         PM-0&
   Information Associated with the Facebook Accounts                       )
                 Listed in Attachment A1                                   )
                                                                           )

     APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):
  See attachment A1

 located in the             Northern               District of             California                 , there is now concealed (identify the
 person or describe the property to be seized):
  See attachment B1


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ✔ evidence of a crime;
                u
                ✔ contraband, fruits of crime, or other items illegally possessed;
                u
                  ✔ property designed for use, intended for use, or used in committing a crime;
                  u
                  u a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                           Offense Description
         18 U.S.C. §§ 2251(a); 2252(a)(2) &        Production, Distribution, Receipt, and Possession of Child Pornography;
         2252A(a)(2); and 2252A(a)(4)(B) &
         2252A(a)(5)(B); 2252A(a)(6); and 2422
                                                   Grooming; and Use of Interstate Commerce Facilities to Entice a Minor to Engage
         (b)                                       in Sexual Activity
           The application is based on these facts:
         See affidavit

            ✔ Continued on the attached sheet.
            u
            u Delayed notice of        days (give exact ending date if more than 30 days:                                    ) is   requested under
              18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                                 Digitally signed by KELLY M DIANTONIO
                                                                               KELLY M DIANTONIO                 Date: 2021.03.16 11:51:13 -04'00'

                                                                                                     Applicant’s signature

                                                                                                Kelly M. DiAntonio, SA, HSI
                                                                                                       Printed name and title

6ZRUQWREHIRUHPHRYHUWKHWHOHSKRQHDQGVLJQHGE\PHSXUVXDQWWR)HG5&ULP3DQG
                                                           XDQWWR)HG5
                                                                        5&ULP3DQG G  


              
 Date:
                                                                                                       Judge’s signature

 City and state: Baltimore, Maryland                                              J. Mark Coulson, United States Magistrate Judge
                                                                                                     Printed name and title
